Case 3:19-cv-00800-SPM Document 151 Filed 09/07/21 Page 1 of 4 Page ID #10551



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ADELAIDA ANDERSON and JEFF
 ANDERSON,

                    Plaintiffs,

 v.                                           Case No. 3:19-CV-00800-SPM

 RAYMOND CORPORATION,

                    Defendant.

                        MEMORANDUM AND ORDER

McGLYNN, District Judge:

      This matter comes before the Court for consideration of Defendant’s Motion for

Summary Judgment (Doc. 79) to which Plaintiffs responded (Doc. 111). Counsel for

both Plaintiffs and Defendant also participated in oral arguments related to this

submission on May 20, 2021. For the reasons set forth below, the Court denies the

motion.

                                  FACTUAL BACKGROUND

      Plaintiffs Adelaida Anderson and Jeff Anderson are seeking damages from

Defendant Raymond Corporation in connection with an accident that occurred on July

29, 2017. While operating a Raymond Model 4250 standup forklift, Plaintiff Adelaida

Anderson’s leg was trapped and tragically severed. Defendant Raymond Corporation

has filed this Motion in an effort to eliminate some or all of Plaintiffs’ claims.

                      APPLICABLE LAW AND LEGAL STANDARDS

      Motions for summary judgment are governed by Federal Rule of Civil Procedure




                                      Page 1 of 4
Case 3:19-cv-00800-SPM Document 151 Filed 09/07/21 Page 2 of 4 Page ID #10552



56. “Summary judgment is proper if the pleadings, discovery materials, disclosures,

and affidavits demonstrate no genuine issue of material fact such that [Defendants

are] entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d

464, 467 (7th Cir. 2010); FED. R. CIV. P. 56(c).

                                        ANALYSIS

   I.      Lack of Reliable Expert Testimony to Support Defect Allegations

        Defendant’s Motion begins by asking this Court to grant summary judgment on

all of Plaintiffs’ claims due to a lack of reliable expert testimony (Doc. 79). Defendant

provides a well-researched and compelling case for a grant of summary judgment in

products liability cases which lack reliable expert testimony. This does not apply to

the present matter.

        Defendant relies on the exclusion of several Plaintiff experts to justify its

request for summary judgment. This Court has previously evaluated and ruled on

Defendant’s various motions to exclude expert testimony in its July 27, 2021 Order

(Doc. 127). In that Order, this Court ruled that all of Plaintiffs’ experts will be allowed

to testify; however, Dr. Meyer will not be allowed to offer his opinion that “Raymond

was negligent or that its forklift is dangerously and defectively designed because it

does not come standard with a compartment door, especially one that locks or latches

. . .” (Doc. 127). Even with that specific testimony excluded, Plaintiffs still meet the

expert testimony burden Defendant lays out in its Motion for Summary Judgment.

        Defendant’s first issue on summary judgment relies entirely on its success in

excluding the testimonies of Drs. Meyer and Kerrigan. Because both of these experts

will be allowed to present their opinions to the jury, Defendant’s first request for


                                       Page 2 of 4
Case 3:19-cv-00800-SPM Document 151 Filed 09/07/21 Page 3 of 4 Page ID #10553



summary judgment is DENIED. 1

    II.      Consumer-Expectation Claim as a Matter of Law

          Defendants additionally seek summary judgment on Plaintiffs’ “consumer-

expectation claim (Count Two)” (Doc. 79). Defendant correctly states that “[u]nder the

consumer-expectation test, a plaintiff must establish what an ordinary consumer

purchasing the product would expect about the product and its safety.” Calles v.

Scripto-Tokai Corp., 224 Ill. 2d 247, 864 N.E.2d 249 (2007). However, Defendant

claims that Adelaida Anderson’s experience and training should set the standard for

what constitutes an “ordinary consumer.” This is incorrect. The standard is “an

objective standard based on the average, normal, or ordinary expectations of the

reasonable person; it is not dependent upon the subjective expectation of a particular

consumer or user.” Calles, 864 N.E.2d at 249 (emphasis added). The standard does not

evaluate based on the expectations of a trained forklift operator, but that of a

reasonable consumer. Plaintiffs have demonstrated that purchasing a Raymond 4250

forklift is not limited to a specific class of consumer (Doc. 111), and therefore the

“ordinary consumer” is not limited to a trained forklift operator.

          Additionally, Plaintiffs have provided sufficient evidence to survive summary

judgment on this claim. They state that their experts can provide opinions related to

whether or not Raymond’s forklift was more dangerous than the ordinary user might

expect (Doc. 111). This disagreement between the parties is precisely the type of



1 Defendant also requested that this Court grant summary judgment as to any defect theories Drs.
Meyer and Kerrigan are precluded from offering. This Court has limited Dr. Meyer’s testimony, but it
will not grant summary judgment related to any basic defect opinions. The limit on Dr. Meyer’s
testimony is sufficient.


                                          Page 3 of 4
Case 3:19-cv-00800-SPM Document 151 Filed 09/07/21 Page 4 of 4 Page ID #10554



factual dispute best resolved by a jury as opposed to a judge.

      Regardless of what constitutes a reasonable consumer, the undisputed facts in

this matter are insufficient to lead this Court to only one conclusion. As such, whether

or not the Raymond 4250 forklift is more dangerous than an ordinary consumer might

expect is a question for the jury not the Court. Defendant’s second request for

summary judgment is DENIED.

   III.   Punitive Damages Claim

      This line of argument will be addressed by the Court in a separate order on

Defendant’s Partial Motion for Summary Judgment (Doc. 80).

                                     CONCLUSION

      For the foregoing reasons, the Court DENIES Defendant’s Motion for

Summary Judgment with respect to Sections I and II. The Court does not reach a

decision on Section III and will render a future opinion related to Defendant’s Partial

Motion for Summary Judgment on the subject of punitive damages.

      IT IS SO ORDERED.

      DATED:      September 7, 2021

                                              s/ Stephen P. McGlynn
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge




                                     Page 4 of 4
